DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the claim limitation “the drive assembly being capable of driving the transmission assembly to actuate” fails the written description requirement, as the sentence appears to be a mere fragment, without providing any description of what the transmission and drive assembly are capable of “actuating”.  The Examiner notes that a more n-depth explanation does not exist in the specification.  The closest mention of this features is page 14, beginning at line 10. Unfortunately, no further information of the actuating feature is contained in the specification.  In the interest of compact prosecution, the Examiner will interpret this limitation as “the drive assembly being capable of driving the transmission assembly to actuate the output shaft of the hammer”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2 and 4, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim limitation “the drive assembly being capable of driving the transmission assembly to actuate” renders the claim indefinite, as there appears to be missing text after the word “actuate” that would give appropriate meaning to the limitation.  Furthermore, a review of the specification does not provide sufficient detail to remedy this error.  In the interest of compact prosecution, the Examiner will interpret this limitation as “the drive assembly being capable of driving the transmission assembly to actuate the output shaft of the hammer”.

Regarding claim 2, the claim limitation “the battery unit is disposed between the receiving space” renders the claim indefinite, as it is unclear how the battery unit can be “between” the receiving space, as the receiving space is a single location.  In order for an item to be between something, two objects must be described.  For example, a football can be between the 2 end-zones of a football field.  However, a football cannot be “between the football field”.  Furthermore, by altering the word between to within, the football can be “within the football field”, as an item can be inside a single other item.  In the interest of compact prosecution, the Examiner will interpret this limitation as “the battery unit is disposed within the receiving space”.

Regarding claim 4, the claim limitation “an annular configuration is formed between the holding portion and the two arms” renders the claim indefinite, as the term annular, defined as “Shaped like or forming a ring”, (https://www.dictionary.com/browse/annular), does not pertain to the structure or shape of the handle, which is clearly shaped like a U, or an open ended rectangle (3 sided).  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “annular” in claim 4 is used by the claim to relate to the shape of the handle, which is not further described in the specification under the term annular; while the accepted meaning is “Shaped like or forming a ring” The term is indefinite because the specification does not clearly redefine the term.

Regarding claim 15, the claim limitation “each of the grooves” (plural) lacks antecedent basis, as “at least one groove” (singular) was claimed.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 12-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seith, (US 2021/0107120).

Regarding claim 1, Seith discloses: An electrical tool (Fig. 1, impact tool 10) comprising: an assembly line (see Examiner Illustration 1) defined between a front end and a rear end of the electrical tool, and being a straight line; 
a casing (Fig. 7,tool housing 26); 

a transmission ([0016], “The output shaft 14 of the motor 12 may be connected to a hammer 16 through various gearing and/or cam arrangements.”) assembly and a drive assembly (Fig. 1, motor 12 that provides the rotational drive for the tool 10) disposed inside the casing along the assembly line; 

the transmission assembly being disposed in front of the drive assembly (see Examiner Illustration 1), 

the drive assembly being capable of driving the transmission assembly to actuate
 (see Examiner Illustration 1); 

a battery unit  (see Examiner Illustration 1.  The battery unit attaches at battery dock 40 ) disposed at a rear end of the casing along the assembly line, the battery unit being electrically connected with the drive assembly (ABSTRACT: “An impact wrench is provided with a battery to power the motor”) and 

a handle (Fig. 1, main handle 30) disposed at the rear end of the casing along the assembly line.

Regarding claim 2, Seith further discloses: a receiving space (Fig. 2, finger opening 36 – also shown in Examiner Illustration 1) is formed between the handle (Fig. 1, main handle 30  – also shown in Examiner Illustration 1) and the casing (Fig. 7,tool housing 26); the battery unit is disposed between the receiving space (see Examiner Illustration 1.  In accordance with the 112B above, the battery must be within the general area of the receiving space, as demonstrated in Examiner Illustration 1).

    PNG
    media_image1.png
    361
    854
    media_image1.png
    Greyscale

Examiner Illustration 1

Regarding claim 3, Seith further discloses: the receiving space (Fig. 2, finger opening 36 – also shown in Examiner Illustration 1) is located at a central position of the handle (Fig. 1, main handle 30 – also shown in Examiner Illustration 1), and shapes of the handle on both sides of the receiving space are symmetrical (as seen in Figure 7, the left hand portion and the right hand portion are nearly mirror images of each other, and are symmetrical) .

Regarding claim 4, Seith further discloses: the handle has a holding portion (Fig. 1, main handle 30) and two arms (Fig. 1, top and bottom supports 34A, 34B), two ends of the holding portion are respectively connected with the two arms, so that an annular configuration is formed between the holding portion and the two arms, a receiving space (Fig. 2, finger opening 36) is formed between the holding portion and the two arms; front ends of the two arms are assembled at the rear end of the casing (Figure 7 clearly shows the connection between the main handle, the arms, and the casing); the battery unit is located inside the receiving space ([0019], “The main handle 30 is also preferably attached to the tool housing 26 with top and bottom supports 34A, 34B so that a finger opening 36 is formed which is fully circumscribed by the main handle 30, top and bottom supports 34A, 34B and the tool housing 26. Thus, the user may insert his fingers through the finger opening 36 to wrap his hand around the main handle 30 and engage the trigger switch 32 with one of his fingers on the inside of the finger opening 36.”). 

Regarding claim 6, Seith further discloses: two sides of the casing (Fig. 7, two-piece housing 66A, 66B) form a width of the casing, and a casing maximum width is formed at a position with a largest width of the casing (this limitation is self fulfilling); a handle (Fig. 1, main handle 30) width is formed between two sides (Fig. 1, top and bottom supports 34a and 34b) of the handle; a ratio of the handle width to the casing maximum width is between 1 and 1.5 (see Examiner Illustration 2.  While drawings are not to scale, the image used in the illustration is an actual photograph of the tool in question.  As such, a measurement taken is in fact to scale.  As can be seen in the Illustration, the width of the handle, while being greater than the width of the casing, is most definitely not 1.5x the length. Counting the number of blocks in the dashed line, the width of the handle is 21 blocks, while the width of the casing is 18 blocks, a ratio of 1.16).

    PNG
    media_image2.png
    248
    576
    media_image2.png
    Greyscale

Examiner Illustration 2

Regarding claim 7, Seith further discloses: the casing maximum width is set at the rear end of the casing (see Examiner Illustration 2).

Regarding claim 8, Seith further discloses: a ratio of the handle width to the casing maximum width is between 1.05 and 1.3 (see Examiner Illustration 2.  While drawings are not to scale, the image used in the illustration is an actual photograph of the tool in question.  As such, a measurement taken is in fact to scale.  As can be seen in the Illustration, the width of the handle, while being greater than the width of the casing, is most definitely not 1.3x the length. Counting the number of blocks in the dashed line, the width of the handle is 21 blocks, while the width of the casing is 18 blocks, a ratio of 1.16).

Regarding claim 9, Seith further discloses: the rear end of the casing has two assembly portions (Fig. 1, top and bottom supports 34a and 34b), and the handle  (Fig. 1, main handle 30) is assembled on the assembly portions.

Regarding claim 12, Seith further discloses: a front handle (Fig. 2, secondary handle 62)  is provided on an outer side of the casing, and is installed at a front section of the casing, and is located in front of the handle  (Fig. 1, main handle 30).

Regarding claim 13, Seith further discloses: the front casing is provided with a front handle  (Fig. 2, secondary handle 62); an outer side of the front casing is provided with two link portions (see Examiner’s Illustration 3 and 4.  Figure 3 shows one link, while Figure 4 shows the other side of the tool, as well as the second link), and the front handle  (Fig. 2, secondary handle 62) is selectively disposed on any one of the link portions (the handle connects to both links, thereby meeting the claim limitation of connecting to at least one link).

    PNG
    media_image3.png
    339
    415
    media_image3.png
    Greyscale


Examiner Illustration 4
Regarding claim 14, Seith further discloses: a weight of the electrical tool with the front handle is greater than 5 kg (see Examiner Illustration 5.  The chart shown comes from https://www.ingersollrand.com/en-us/power-tools/impact-wrenches/w9000, which provides the technical specs from the device of the Seith prior art.  As can be seen in the chart, the minimum weight of the tools shown is 24.3 pounds, which is significantly more than the 5kg as claimed).

    PNG
    media_image4.png
    579
    959
    media_image4.png
    Greyscale

Examiner Illustration 5

Regarding claim 17, Seith discloses: the electrical tool defines a central bisector located at a center of the electrical tool (as seen in Figure seven, the tool casing can be split down the middle, perfectly bisected), the electrical tool forms an upper half configuration and a lower half configuration at an upper side and a lower side of the central bisector respectively, and the upper half configuration and the lower half configuration are symmetrically disposed at upper and lower sides (As there is no specifics as to orientation of the device, up and down can be decided by the observer.  As such, based upon Figure 7, the left portion can be considered the upper half, and the right portion can be considered the lower half, with the central line between as the central bisector.  Based on this orientation, all of the claim limitations are met).

Regarding claim 18, Seith discloses: the handle has a centerline located between upper and lower edges of each of the two arms, and the centerline of the handle is located on the central bisector (As there is no specifics as to orientation of the device, up and down can be decided by the observer.  As such, based upon Figure 7, the left portion can be considered the upper half, and the right portion can be considered the lower half, with the central line between as the central bisector.  Based on this orientation, all of the claim limitations are met).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10-11 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Seith, (US 2021/0107120) in view of Nagasaka, (US 2018/0009098).

Regarding claim 5, Seith discloses:  the casing  (Fig. 7,tool housing 26) has a front casing (Fig. 1, metal hammer case 68) and a rear casing (Fig. 7, two-piece housing 66A, 66B) assembled and disposed in a straight line along the assembly line  (see Examiner Illustration 1); the transmission assembly is disposed inside the front casing  (see Examiner Illustration 1), the drive assembly is disposed inside the rear casing  (see Examiner Illustration 1).

Seith does not explicitly disclose: an accommodating space is formed inside the rear casing along a direction of the assembly line, the rear casing is provided with at least one air inlet at a rear end and at least one air outlet at a front end, and each of the air inlets and each of the air outlets communicate with the accommodating space.

Nagasaka teaches: an accommodating space (Figs. 1-11, handle housing 8) is formed inside the rear casing along a direction of the assembly line, the rear casing is provided with at least one air inlet  (Figs. 1-11, air intake 77) at a rear end and at least one air outlet (Figs. 1-11, air outlet 27) at a front end, and each of the air inlets and each of the air outlets communicate with the accommodating space ([0068] “On the other hand, when the rotation shaft 20 rotates and the centrifugal fan 26 integrally rotates, air is sucked into the air intake opening 77 disposed on the lower surface of the handle housing 8 and reaches the motor housing 2 from the controller housing portion 63 through the tubular portion 61. Then, after passing the brushless motor 3, the air is discharged from the exhaust outlet 27. By a flow of the air, the controller 74 is cooled in the controller housing portion 63, and the brushless motor 3 is cooled in the motor housing 2.”).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Seith to include the cooling system of Nagasaka, thereby combining prior art elements to achieve a predictable result.  The benefit of a cooling system is that it allows the device to run for longer periods of time with less possible damage to the device. The inclusion of a cooling system is a common feature in power tools, as the addition of a fan to the already spinning motor shaft is easily accomplished, while the inclusion of vents for airflow is also easily accomplished. 

Regarding claim 10, Seith discloses: each of the assembly portions (Fig. 1, top and bottom supports 34a and 34b) is provided with at least one screw hole, 

two mating portions are provided at two ends of the handle to be screwed on the assembly portions respectively (see Examiner Illustration 3)

a periphery of the screw hole of the assembly portion is convexly provided with reinforcing ribs (Looking at Figure 7, the internal ribs and supports can be seen in conjunction with the screw holes).

    PNG
    media_image5.png
    400
    971
    media_image5.png
    Greyscale

Examiner Illustration 3

Seith does not explicitly disclose: and an auxiliary air inlet, 

the auxiliary air inlet communicates with the accommodating space, and a gap is disposed between each of the two mating portions and each of the auxiliary air inlets.

Nagasaka teaches: and an auxiliary air inlet  (Figs. 1-11, air intake 77),

 the auxiliary air inlet  (Figs. 1-11, air intake 77) communicates with the accommodating space  (Figs. 1-11, handle housing 8), 

and a gap is disposed between each of the two mating portions (the mating portions would be represented in Nagasaka by the multiple screws, 60) and each of the auxiliary air inlets (Figs. 1-11, air intake 77);.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Seith to include the cooling system of Nagasaka, thereby combining prior art elements to achieve a predictable result.  The benefit of a cooling system is that it allows the device to run for longer periods of time with less possible damage to the device. The inclusion of a cooling system is a common feature in power tools, as the addition of a fan to the already spinning motor shaft is easily accomplished, while the inclusion of vents for airflow is also easily accomplished. 

Regarding claim 11, the modified Seith discloses: the drive assembly comprises a circuit unit (Fig. 1, motor drive circuit board 72, substituting the circuit 17 of Nagasaka), an electric motor  (Fig. 1, motor 12, substituting the motor housing 2 of Nagasaka) and a fan (Nagasaka, Fig. 7, centrifugal fan 26), the drive assembly (Seith - Fig. 2, drive assembly 70, Nagasaka – located inside motor housing 2)  is disposed inside the casing and arranged along the assembly line, the drive assembly is located between the air inlet and the air outlet (see Nagasaka figure 7); the circuit unit is close to the air inlet (the circuit 17 of Nagasaka is in close proximity to the air inlet 77), and the fan is close to the air outlet (see Nagasaka figure 7).

Regarding claim 15, the modified Seith discloses: at least one groove (Nagasaka - as there exist a numerosity of item 27, the Examiner denotes that at least some of these can therefore be labeled as grooves which meet the claim limitation) is provided at a junction of the front casing (Fig. 2, rear tube portion 32) and the rear casing (Fig. 2, motor housing 2), and each of the grooves forms an auxiliary air outlet at a front end of the rear casing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seith, (US 2021/0107120) in view of Nagasaka, (US 2018/0009098) in further view of Meixner (US 2017/0326718).

Regarding claim 16, the modified Seith discloses: a rear end of the rear casing is provided with a joint (Fig. 1. battery dock 40).

The modified Seith does not explicitly disclose: the joint is provided with a joint vent to communicate with the accommodating space; the battery unit is provided with at least one battery air inlet and a battery air outlet, and the battery air outlet communicates with the joint vent.

Meixner teaches: the joint is provided with a joint vent (Fig. 4, first vent portion 40) to communicate with the accommodating space; the battery unit (Fig. 4, fanless storage battery 200)  is provided with at least one battery air inlet (Fig. 4, rear vent 212)  and a battery air outlet  (Fig. 4, front vent 211), and the battery air outlet communicates with the joint vent (see Figure 4 for visual description of air flow).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seith by including the battery cooling means of Meixner, thereby combining prior art elements to achieve a predictable result.  The benefit of this addition is described in the Meixner publication, [0009], “The storage battery can be hereby efficiently cooled by means of the cooler of the hand-held power tool without a separate cooler having to be provided in the storage battery.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Weisner, (US 20080272760) and Stickel, (US 20080226971) describe power tool power devices that utilize air cooling from the device. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731